Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election without traverse of election of Group I (Claims 1-10) in the reply filed on 01/21/2022 is acknowledged.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 11-20 directed to a method of manufacturing a Multilayer Substrate non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a multilayer substrate comprising: 
a stacked body including a plurality of insulating base 
material layers; 
a conductor pattern provided on at least one of the plurality 
of insulating base material layers; and 
a dummy conductor; wherein 
the plurality of insulating base material layers includes: 
a conductor containing base material layer on which the 
conductor pattern is provided; and 
a thickness adjustment base material layer; 
the thickness adjustment base material layer includes: 
a base material portion; and 
a base material omitted portion in which the base 
material portion is not provided; 
the dummy conductor is provided on the thickness adjustment 
base material layer and is electrically isolated from the conductor 
pattern; and 
the base material omitted portion, when viewed in a stacking 
direction in which the plurality of insulating base material layers 
are stacked, includes an area overlapped with the conductor pattern, 
the area being larger than an area in which the base material 
portion is overlapped with the conductor pattern.  

The most relevant prior art references are as follows:
(i) Ohkubo et al. (US 20140077914 A1) substantially teaches (see para 0032; fig. 1) side surface of the dummy lead conductor 15a that is opposed to the outermost circumference of the planar spiral conductor 10a is bent while matching the shape of the outermost circumference of the planar spiral conductor 10a. Similarly, aside surface of the dummy lead conductor 15b that is opposed to the outermost circumference of the planar spiral conductor 10b is bent while matching the shape of the outermost circumference of the planar spiral conductor 10b. When the side surfaces of the dummy lead conductors 15a and 15b are formed into such a bent shape, it is possible to ensure suppressing the lateral growth of plated layers (described later) constituting the planar spiral conductors 10a and 10b, respectively and to form a highly accurate pattern. It is preferable that a space width between the planar spiral conductors 10a or 10b and the dummy lead conductor 15a or 15b is set almost equal to a space width of each turn of the planar spiral conductor 10a or 10b. 
(ii) Kudo et al. (US 20070199734 A1) substantially teaches (see Fig. 1; para 0047) that a second conductive pattern layer including the electronic component-forming conductive patterns 5, the floating dummy patterns 15b, and the removal dummy patterns 18b as described above is formed, for example, by using a photolithographic technique similar to the first conductive pattern layer. In addition, a portion of the conductive material forming the conductive patterns 5, 15b, and 18b enters the via holes 20 formed in the conductive pattern-interlayer insulating layer 10. Due to the via holes 20, adjacent conductive patterns 4 and 5 in the up and down 

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAZI HOSSAIN/


/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837